UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

F|LED

IBRAHIM AHMED MAHMoUD APR 2 0 2009
AL Qosl
= NANcYMAYEn wummc
u.s.or T°"'CLE"K
Petitioner, sm'crcoum

v. Civil Action No. 04-cv-1937 (PLF)

BARACK H. OBAMA,
President of the United States, et al.,

Respondents.

\/\_/SS§SSS\_/éS\_/£

ORDER
The Court, having fully considered the Respondents’ Motion for Extension of Time to
Make Disclosures, if any, pursuant to I.D.l of the Amended Case Management Order, and there
being no opposition,
ORDERS that the Motion be GRANTED.
Respondents shall have through and including May 5, 2009, to Make Disclosures, if any,
Pursuant to the Court’s Order of December l6, 2008.
1T1s so oRDERED, this 29 J` day of  l ,2009.

C>@»~